FILED
                           NOT FOR PUBLICATION                               JUL 03 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30316

              Plaintiff - Appellee,              D.C. No. 1:10-cr-00111-RFC

  v.
                                                 MEMORANDUM *
JAMES HISBADHORSE,

              Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                             Submitted June 26, 2012 **

Before:       SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       James Hisbadhorse appeals from the 360-month sentence imposed following

his guilty-plea conviction for aggravated sexual abuse, in violation of 18 U.S.C.

§§ 1153(a), 2241(c), and abusive sexual contact, in violation of 18 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Hisbadhorse’s
request for oral argument is denied.
§§ 1153(a), 2244(a)(5). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm but remand to the district court to correct a clerical error in the judgment.




      Hisbadhorse contends that the district court abused its discretion by

imposing a sentence greater than necessary under the 18 U.S.C. § 3553(a) factors,

and by imposing the sentence to run consecutively to Hisbadhorse’s undischarged

state sentence. The district court did not abuse its discretion. The sentence, though

lengthy, is substantively reasonable in light of the totality of the circumstances and

the sentencing factors set forth in section 3553(a). See 18 U.S.C. § 3584; U.S.S.G.

§ 5G1.3(c); Gall v. United States, 552 U.S. 38, 51 (2007).

      We remand to the district court with instructions to amend the judgment to

delete reference to 18 U.S.C. § 2241(a)(5) and replace it with 18 U.S.C.

§ 2244(a)(5).

      AFFIRMED; REMANDED to correct the judgment.




                                           2                                     11-30316